DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of the Group II, claims 17-20, 24,27 and 28 in the reply filed on 5/05/2022 is acknowledged.  The traversal is on the grounds that International Searching Authority did not question lack of unity of invention. 
This is not found persuasive for the very least reasons that pending claims have been amended. Further, the technical feature is not a special technical feature as it does not make a contribution over the prior art in view of the IDS reference by Geldart (Applied and Environmental Microbiology 2015, Vol. 81, No. 11, pages 3889-3897) which discloses “a recombinant nucleic acid” comprising sequences for expression of chloride inducible gene and for expression of antimicrobial peptide which is “heterologous” to the source of chloride inducible gene. The requirement is still deemed proper and is therefore made final.
                                           Status of claims
Claims 2-8, 10-20 and 24-31 as amended on 11/12/2021 are pending.
Claims 2-8, 10-16, 25, 26 and 29-31 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions. Applicant timely traversed the restriction requirement in the reply filed on 5/05/2022.
Claims 17-20, 24, 27 and 28 are under examination in the instant office action.
Claim Rejections - 35 USC § 112
Indefinite
Claims 17-20, 24, 27 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 fails to clearly and explicitly recite what recombinant nucleic acid(s) is/are in a recombinant bacteria as intended for the claimed recombinant bacteria. 
Claims 27 and 28 are rendered indefinite by phrase “preferably”. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims recite the broad recitations including  “solution, frozen or dried” and “liquid”, and the claims also recite “lyophilized or spray dried” and “culture medium” which are the narrower statements of the ranges/limitations. The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-20, 24, 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0279175 (Kaznessis et al) and US 10,738,315 (Wirth et al).
The cited document US 2016/0279175 (Kaznessis et al) discloses a recombinant bacteria (entire document including abstract, example 1; par. 0111; table 5); wherein the bacteria comprises a nucleic acid with regions coding for a lactococcal (prokaryotic) chloride inducible promoter (par. 0072; par. 0110; table 5), a “heterologous” polypeptide having a therapeutic effect that is antimicrobial protein (AMP) and a gene for controlling activity of the chloride inducible regulator that is activator protein GadR (par. 0074; par. 0110; table 5). The recombinant bacteria is a non-pathogenic probiotic bacteria  Lactococcus lactis subsp cremosis (par. 0111); and it is effective in controlling infection by Enterococcus (example 1, par. 0102). The recombinant bacteria are provided in pharmaceutical compositions in liquid or dried forms (par. 0083). The composition with recombinant bacteria are reconstituted in liquids or media with chloride (par. 0128; par. 0136).
In a particular embodiment, the cited recombinant bacteria disclosed by US 2016/0279175 (Kaznessis et al) comprises a “heterologous” AMP polypeptide that is bacteriocin derived from prokaryotic organism or from bacteria (par. 0105). 
However, the cited US 2016/0279175 (Kaznessis et al)  clearly teaches and suggests to incorporate into recombinant bacteria a wide array of AMPs (see par. 0145) including eukaryotic AMPs (table 2 at page 5) including polypeptide produced by mammals (par. 0060, line 3). 
The prior art demonstrates that recombinant bacteria Lactococcus lactis subsp cremosis with a prokaryotic inducible promoter are used for delivery of “eukaryotic” polypeptides such as interleukins and growth factors as evidenced by US 10,738,315 (Wirth et al); for example: see col. 8, lines 15-25; col. 10, lines 15-55; col. 32, lines 12-13; col. 38, lines 3-5 and 40-47; claims 1, 19, 20, 23.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to modify a recombinant bacteria taught by US 2016/0279175 (Kaznessis et al) with a “heterologous” therapeutic polypeptide derived from eukaryotic organisms as suggested by US 2016/0279175 (Kaznessis et al) with a reasonable expectation of success in using a recombinant bacteria as a delivery vehicle of “heterologous” therapeutic polypeptide derived from eukaryotic organisms because prior art document US 2016/0279175 (Kaznessis et al) clearly suggests to provide a recombinant bacteria with a variety of “heterologous” therapeutic polypeptides  including eukaryotic AMPs including polypeptides produced by mammals and because prior art US 10,738,315 (Wirth et al) teaches that a recombinant bacteria including Lactococcus lactis subsp cremosis with a prokaryotic inducible promoter is used for delivery of “eukaryotic” polypeptides including animal interleukins and growth factors.
	Thus, the claimed invention as a whole was clearly prima facie obvious, especially in the absence of evidence to the contrary.
	The claimed subject matter fails to patentably distinguish over the state art as represented be the cited references. Therefore, the claims are properly rejected under 35 USC § 103.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA AFREMOVA whose telephone number is (571)272-0914. The examiner can normally be reached Monday-Friday: 8.30am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Vera Afremova
May 14, 2022
/VERA AFREMOVA/           Primary Examiner, Art Unit 1653